         Case 4:20-cv-01975-MWB Document 13 Filed 02/12/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANN DAVIS,                                          :
                                                    :
               Plaintiff,                           : CIVIL ACTION
                                                    :
       v.
                                                    : NO. 4:20-CV-01975-MWB
MIDLAND FUNDING, LLC,                               :
                                                    :
               Defendant.                           :
                                                    :

                            JOINT NOTICE OF SETTLEMENT

               PLEASE TAKE NOTICE that Plaintiff Ann Davis (“Plaintiff”) and Defendant

Midland Funding, LLC (“Midland Funding”) have tentatively reached an agreement to settle all

matters herein subject to the parties’ execution of a draft settlement agreement. Plaintiff and

Midland Funding anticipate filing a Joint Stipulation of Dismissal shortly, once the settlement

agreement is executed.

 Dated: February 12, 2021


 /s/ Joshua P. Ward                             /s/ Michael P. Trainor
 Joshua P. Ward, Esquire                        Michael P Trainor, Esquire
 The Law Firm of Fenters Ward                   Blank Rome LLP
 The Rubicon Building                           130 N. 18th Street
 201 South Highland Avenue, Suite 201           Philadelphia, PA 19103
 Pittsburgh, PA 15206                           mtrainor@blankrome.com
 jward@fentersward.com
                                                Attorney for Defendant
 Attorney for Plaintiff
        Case 4:20-cv-01975-MWB Document 13 Filed 02/12/21 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of February, 2021, a true and correct copy of the

foregoing document was served upon the following:


                                   Michael P. Trainor, Esq.
                                   On Behalf of Defendant
                                      130 N. 18th Street
                                   Philadelphia, PA 19103




                                                    Respectfully Submitted,

                                                    THE LAW FIRM OF FENTERS WARD



Date: February 12, 2021                             By:_________________________
                                                       Joshua P. Ward (Pa. I.D. No. 320347)
                                                       Kyle H. Steenland (Pa. I.D. No. 327786)


                                                       The Law Firm of Fenters Ward
                                                       The Rubicon Building
                                                       201 South Highland Avenue
                                                       Suite 201
                                                       Pittsburgh, PA 15206
